232 S.W.3d 668 (2007)
Tamara STEFFENS, Appellant,
v.
CHRISTIAN HOSPITAL, NENW, et al., Respondents.
No. ED 89044.
Missouri Court of Appeals, Eastern District, Division One.
September 11, 2007.
D. Todd Mathews, St. Louis, MO, for Appellant.
Wendy J. Wolf, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and GLENN A. NORTON and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Tamara Steffens ("Steffens") appeals from the dismissal of her action against Christian Hospital Northeast-Northwest ("Christian Hospital"), George A. Lodoly, M.D. ("Lodoly"), John/Jane Doe a/k/a Dr. Hanson, Karol A. Richards, M.D. ("Richards"), Annette D. McCauley ("McCauley"), Kelli J. Kelsaw ("Kelsaw"), and Susan M. Howard, R.N. ("Howard") (collectively referred to as "Defendants"). *669 On appeal, Steffens contends the trial court erred in dismissing her action because Steffens had an absolute right to one voluntary dismissal and a subsequent re-filing thereafter pursuant to Rule 67.02.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
Furthermore, Christian Hospital, McCauley, and Howard's motions to strike Steffens's brief and to dismiss that appeal for filing her brief out of time and failing to comply with Rule 84.04, and Lodoly and Richards's motion to strike Steffens's brief are denied.